       Case 3:13-cr-02530-JAH Document 71 Filed 08/31/20 PageID.322 Page 1 of 7



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 13cr2530-JAH
12                                      Plaintiff,
                                                         ORDER DENYING DEFENDANT’S
13   v.                                                  MOTION FOR COMPASSIONATE
                                                         RELEASE (Doc. No. 63)
14   ANGEL MANUEL OCON,
15                                   Defendant.
16
17                                      INTRODUCTION
18         Pending before the Court is Defendant Angel Manuel Ocon’s (“Defendant”) motion
19   to reduce his sentence of imprisonment in light of the increasing risks to health that the
20   coronavirus disease (“COVID-19”) poses to incarcerated persons. See Doc. No. 63.
21   Defendant seeks compassionate release pursuant to 21 U.S.C. § 3582(c)(1)(A). Id. Having
22   carefully considered the pleadings, and for the reasons set forth below, Defendant’s motion
23   is DENIED.
24                                       BACKGROUND
25         On July 11, 2013, a one-count information charged Defendant with Importation of
26   Methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. See Doc. No. 13. On
27   December 5, 2013, Defendant pleaded guilty to the one-count information. Doc. No. 28.
28

                                                     1
                                                                                     13cr2530-JAH
       Case 3:13-cr-02530-JAH Document 71 Filed 08/31/20 PageID.323 Page 2 of 7



1    On July 28, 2014, the Court sentenced Defendant to the custody of Bureaus of Prisons
2    (“BOP”) for 77 months, followed by 4 years of supervised release. See Doc. No. 44.
3          On March 20, 2020, while on supervised release, the Probation Officer filed a
4    petition for a warrant with the Court alleging that Defendant submitted a positive drug test
5    and failed to submit a testing sample. Doc. No. 47. The Court elected to take no action. Id.
6    On May 14, 2020, the Probation Officer filed another petition for a warrant with the Court
7    alleging that Defendant submitted multiple positive drug tests, used a devise to circumvent
8    drug testing, and failed to submit a testing sample as directed. Doc. No. 49. The Court
9    granted the no-bail bench warrant. Id. On June 16, 2020, Defendant admitted to violating
10   conditions of supervised release, and the Court in turn revoked Defendant’s supervised
11   release. Doc. No. 59. Defendant was sentenced to a below-Guideline sentence of 4 months
12   in custody, followed by 30 months of supervised release. Id.
13         On August 10, 2020, Defendant filed the present 18 U.S.C. § 3582 motion, and seeks
14   compassionate release under 18 U.S.C. § 3582(c)(1)(A). Doc. No. 63. On August 14, 2020,
15   the Plaintiff United States of America (“Government”) filed an opposition to Defendant’s
16   motion. See Doc. No. 65. On August 17, 2020, Defendant filed a reply. Doc. No. 66.
17                                      LEGAL STANDARD
18         A court generally may not correct or modify a prison sentence once it has been
19   imposed, unless expressly permitted by statute or by Rule 35 of the Federal Rules of
20   Criminal Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). Defendant
21   seeks modification of her sentence under the compassionate release provision of 18 U.S.C.
22   § 3582(c)(1)(A)(i), as amended by the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194
23   (Dec. 21, 2018). The amendment to § 3582(c)(1)(A) provided prisoners with two direct
24   routes to court: (1) file a motion after fully exhausting administrative appeals of the BOP’s
25   decision not to file a motion, or (2) file a motion after “the lapse of 30 days from the receipt
26   ... of such a request” by the warden of the defendant’s facility, “whichever is earlier.” 18
27   U.S.C. § 3852(c)(1)(A). Thereafter, upon considering the applicable factors set forth in
28   section 3553(a), the court may determine whether “extraordinary and compelling reasons

                                                    2
                                                                                         13cr2530-JAH
       Case 3:13-cr-02530-JAH Document 71 Filed 08/31/20 PageID.324 Page 3 of 7



1    warrant such a reduction” and “that such a reduction is consistent with applicable policy
2    statements issued by the Sentencing Commission.” Id; U.S.S.G. § 1B1.13(1)(A) & cmt. 1.
3    “Exhaustion occurs when the [Bureau of Prisons] denies a defendant’s application[.]”
4    United States v. Mondaca, 2020 WL 1029024, at *2 (S.D. Cal. Mar. 3, 2020) (internal
5    citations omitted) A defendant who has not “requested compassionate release from the
6    [Bureau of Prisons] [or] exhausted his administrative remedies” is not entitled to a
7    reduction of her term of imprisonment. United States v. Solis, 2019 WL 2518452, at *2
8    (S.D. Ala. June 18, 2019).
9                                         DISCUSSION
10         In analyzing whether Defendant is entitled to compassionate release under 18 U.S.C.
11   § 3582(c)(1)(A), the Court will determine whether the following three requirements are
12   satisfied. First, Defendant must exhaust his administrative remedies. Second, Defendant
13   must establish that the 18 U.S.C. § 3553 (a) sentencing factors “are consistent with”
14   granting a motion for compassionate release. United States v. Trent, 2020 WL 11812242,
15   at *2 (N.D. Cal. 2020). Third, Defendant must demonstrate that “extraordinary and
16   compelling reasons”– as defined by the applicable Sentencing Commission policy
17   statement—“warrant… a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).
18         A. Exhaustion of Administrative Remedies
19         As an initial matter, the Court finds Defendant satisfied the exhaustion of
20   administrative remedies prior to bringing his motion for compassionate release. On August
21   6, 2020, Defendant applied for compassionate release with the Warden of the Central
22   Arizona Florence Correctional Complex (a contract facility). Doc. No. 63-1 at Exh. B. The
23   Warden denied Defendant’s application and noted that because Defendant is in the custody
24   of the United States Marshal Service at a contract facility, the BOP would not evaluate him
25   for compassionate release. Id. at Exh. C. Accordingly, the Court deems Defendant properly
26   exhausted his administrative remedies pursuant to § 3582(c)(1)(A).
27         B. Section 3553(a) Factors
28         The compassionate release statute requires courts to consider § 3553(a) factors in

                                                  3
                                                                                     13cr2530-JAH
       Case 3:13-cr-02530-JAH Document 71 Filed 08/31/20 PageID.325 Page 4 of 7



1    determining whether to reduce a defendant’s sentence. See 18 U.S.C. § 3582(c)(1)(A).
2    Those factors include, among other things, the nature and circumstances of the offense and
3    the history and characteristics of the defendant; the need for the sentence imposed to reflect
4    the seriousness of the offense, to promote respect for the law, to provide just punishment
5    for the offense, to afford adequate deterrence to criminal conduct, to protect the public from
6    further crimes of the defendant and to provide the defendant with needed medical care in
7    the most effective manner; and the need to avoid unwarranted sentence disparities among
8    defendants with similar records who have been found guilty of similar conduct. 18 U.S.C.
9    § 3553(a).
10         Looking to the factors, the sentence imposed on Defendant must reflect the
11   seriousness of the offense. Defendant argues that in light of COVID-19, a time served
12   sentence is sufficient, but not greater than necessary to accomplish the goals of sentencing.
13   See Doc. No. 63 at 20. However, the nature and circumstances of the offense do not support
14   Defendant’s argument. Defendant breached the Court’s trust by committing repeated
15   violations while on supervised release. Among other violations, Defendant failed to appear
16   for drug testing on numerous occasion, tested positive for cocaine and methamphetamine,
17   and attempted to circumvent the drug testing by altering his urine specimen. It is also
18   important to note that the Court properly considered the § 3553(a) and § 3583(g) factors
19   before imposing a below guideline range sentence of 4 months in custody. Moreover, in
20   the Court’s view, a time served sentence reduction would also not adequately reflect the
21   seriousness of Defendant’s offense of conviction, promote respect for the law, provide just
22   punishment, or afford adequate deterrence to criminal conduct. United States v. Shayota,
23   2020 WL 2733993, at *1 (N.D. Cal. May 2020). Accordingly, a reduction in Defendant’s
24   sentence to time served is inconsistent with the policy considerations and the factors set for
25   in § 3553(a).
26         C. Extraordinary and Compelling Reasons
27         Notwithstanding Defendant’s inability to overcome the § 3553(a) factors, Defendant
28

                                                   4
                                                                                       13cr2530-JAH
       Case 3:13-cr-02530-JAH Document 71 Filed 08/31/20 PageID.326 Page 5 of 7



1    argues his medical condition presents “extraordinary and compelling” reasons to warrant
2    compassionate release. Doc. No. 63 at 6.
3          A court may reduce a defendant’s sentence if it finds “extraordinary and compelling
4    reasons warrant such a reduction” and that “such a reduction is consistent with applicable
5    policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582 (c)(1)(A). A
6    defendant fulfills one of the numerous “extraordinary and compelling reasons” by
7    “suffering from a serious physical or medical condition…that substantially diminishes the
8    ability of the defendant to provide self-care within the environment of a correctional facility
9    and from which he or she is not expected to recover. U.S.S.G. § 1B1.12 cmt. 1(A)(ii). The
10   Sentencing Commission also requires that the defendant not pose a danger to the safety of
11   the community. Id. at 1B1.13(2).
12         Here, Defendant argues that extraordinary and compelling reasons exist for his
13   compassionate release because: 1) he suffers from asthma, hypertension, hepatitis C, and
14   diagnosed mental health conditions (ADHD, anxiety, and depression); and 2) Defendant is
15   at a higher risk of contracting COVID-19 as a result of his medical conditions. See Doc.
16   No. 63 at 6-15. The Government counters by arguing that: 1) Defendant’s asthma is
17   described as “mild intermittent”; 2) Defendant’s hepatitis C is described as asymptomatic
18   and requires no medical attention; 3) Defendant’s mental health conditions are not
19   recognized as COVID-19 risk factors; and 4) the medical records provided indicate that
20   Defendant is receiving the appropriate medications at the facility to manage his medical
21   conditions. Doc. No. 65 at 14-18.
22         Although the Court is mindful that individuals with certain medical conditions can
23   be more vulnerable to COVID-19, Defendant fails to persuade the Court that his medical
24   conditions qualify as “extraordinary and compelling” reasons for release within the context
25   of 18 U.S.C. § 3582 (c)(1)(A) and U.S.S.G. § 1B1.13. First, Defendant argues his asthma
26   is an established CDC risk factor that increases his likelihood of contracting COVID-19.
27   See Doc. No. 63 at 7. However, according to the Centers for Disease Control and
28   Prevention, “moderate to severe” asthma is the only listed form of asthmas that creates a

                                                    5
                                                                                        13cr2530-JAH
       Case 3:13-cr-02530-JAH Document 71 Filed 08/31/20 PageID.327 Page 6 of 7



1    “higher      risk     of       getting   very     sick      from      COVID-19.”         See
2    https://www.cdc.gov/coronvirus/2019-ncov/need-extra-precautions/asthma.html             (last
3    visited August 24, 2020). Moreover, the CDC reports there is not information as to whether
4    hepatitis C or mental health conditions create an increased risk to COVID-19. Id. As for
5    Defendant’s reported hypertension, a distinction exists between hypertension and
6    pulmonary hypertension, with the latter being a medical condition specific to the lungs. See
7    United States v. Barry House, 2020 WL 2557031, at *2 (N.D. Cal. May 2020) (Denying a
8    defendant’s motion for compassionate release and noting that “while pulmonary
9    hypertension is a risk factor, [the Defendant] appears to have essential, and not pulmonary,
10   hypertension.”). Second, Defendant is only 50 years old and is not in a high risk age group
11   that would make him more vulnerable to contracting COVID-19. See United States v.
12   Smeltzer, 2020 WL 2797493, at *2 (S.D. Cal. May 2020) (defendant who is “48 years old
13   and reflects no medical condition that would specifically make him more vulnerable to
14   contract COVID-19” cannot demonstrate extraordinary and compelling reasons for
15   compassionate release). Lastly, Defendant does not dispute the government’s
16   representation that Defendant’s medical conditions are appropriately managed at the
17   facility. Doc. No. 65 at 16.
18         Under the present conditions at Central Arizona Florence Correctional Complex,
19   Defendant is neither terminally ill nor subject to a serious medical condition “that
20   substantially diminishes the ability…to provide self-care within the environment of a
21   correctional facility and from which he [] is not expected to recover.” U.S.S.G. § 1B1.13.
22   While Defendant suffers from various medical conditions, he has not demonstrated how
23   the conditions amount to extraordinary and compelling reasons for release under § 3582
24   (c)(1)(A)(i). See United States v. Luck, 2020 WL 3050762, at *2 (N.D. Cal. June 2020)
25   (“Chronic conditions that can be managed in prison are not a sufficient basis for
26   compassionate release.”) (citations omitted); see also United States v. Eberhard, 2020 WL
27   1450745, at *2 (N.D. Cal. 2020) (“General concerns about possible exposure to COVID-
28

                                                  6
                                                                                      13cr2530-JAH
       Case 3:13-cr-02530-JAH Document 71 Filed 08/31/20 PageID.328 Page 7 of 7



1    19 do not meet the criteria for extraordinary and compelling reasons for a reduction in
2    sentence set forth in the Sentencing Commission’s policy statement.”).
3                                       CONCLUSION
4          For the reasons set forth above, Defendant’s motion for compassionate release is
5    DENIED without prejudice.
6          IT IS SO ORDERED.
7
8
9    DATED: August 28, 2020
10
                                                 _________________________________
11                                               Hon. John A. Houston
                                                 United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 7
                                                                                 13cr2530-JAH
